Citation Nr: 1741428	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for radiculopathy pain of the right lower extremity, to include the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland (hereinafter Agency of Original Jurisdiction (AOJ)), which granted service connection and assigned a noncompensable rating for bilateral pain in the lower extremities.  In March 2011, the AOJ recharacterized the Veteran's lower extremity pain as radiculopathy pain, to include hip pain, and in pertinent part, granted 10 percent ratings for each lower extremity.  In June 2011, the Veteran submitted a statement indicating that she wished to appeal the rating assigned for her right lower extremity radiculopathy.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2016, the Board remanded the appeal for further development.  The case has now returned to the Board for further appellate review.


FINDING OF FACT

For the entire period of appeal, the Veteran's service-connected radiculopathy of the right lower extremity, to include the right hip, has been manifested by no than mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent under Diagnostic Code (DC) 8520, for radiculopathy of the right lower extremity, to include the right hip, have not been met for the entire appeal period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Notice 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the AOJ mailed a pre-adjudicatory letter dated August 2008 which met the content requirements of the VCAA.  The AOJ awarded service connection for bilateral pain in the lower extremities, which was later recharacterized as radiculopathy of the lower extremities, to include hip pain.  The Veteran has appealed the downstream issue of the appropriate initial rating for which no further notice is required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain evidence needed to substantiate the claim on appeal.  Service treatment records and medical records have all been associated with the record.  Lay statements of the Veteran have also been associated with the record and have been reviewed. As such, VA has fulfilled its duty to assist with obtaining additional evidence.

In addition, VA afforded the Veteran with medical examinations relating to her claim, most recently in October and December 2016, pursuant to the Board's September 2016 remand directives.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of the disabilities based on findings and medical principles.  The VA examination reports have been supplemented by the Veteran's description of symptoms within her lay competence.  A review of the objective evidence reflects no credible evidence of worsening since the most recent examinations.  As such, the Board finds that the October and December 2016 examinations have adequately addressed and substantially complied with the Board's remand directives, and further examination is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  The totality of the record contains all information necessary to evaluate the Veteran's disabilities, and the lay and medical evidence, considered collectively, do not reflect an increased severity of disability warranting additional examination. 
 
The Veteran had the opportunity to present testimony at the June 2016 Central Office hearing.  During the hearing, the VLJ clarified the issue on appeal, explained the applicable concepts, and suggested the submission of evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to this claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA's Adjudication and Procedures Manual (M21-1) also provides additional guidance for determining the severity of peripheral nerve disabilities.  The following table provides guidelines for assessing the level of incomplete paralysis for upper and lower peripheral nerves:

Degree of Incomplete Paralysis
Description
Mild
* As this is the lowest level of evaluation for each nerve, this is the default assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for SC purposes.
* In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.
* A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.
Moderate??
* Moderate is the maximum evaluation reserved for the most significant cases of sensory-only impairment (38 CFR 4.124a).  
o Symptoms will likely be described by the claimants and medically graded as significantly disabling.
o In such cases a larger area in the nerve distribution may be affected by sensory symptoms.
* Other sign/symptom combinations that may fall into the moderate category include 
o combinations of significant sensory changes and reflex or motor changes of a lower degree, or
o motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.
* Moderate is also the maximum evaluation that can be assigned for 
o neuritis not characterized by organic changes referred to in 38 CFR 4.123, or
o neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve (38 CFR 4.124).
Moderately Severe
* The moderately severe evaluation level is only applicable for involvement of the sciatic nerve.
* This is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 CFR 4.123.  
* Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected.  
* Atrophy may be present. However, for marked muscular atrophy see the criteria for a severe evaluation under 38 CFR 4.124a, DC 8520.
Severe
* In general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  
* Trophic changes may be seen in severe longstanding neuropathy cases.
* For the sciatic nerve (38 CFR 4.124a, DC 8520) marked muscular atrophy is expected.
* Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.
* Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve (38 CFR 4.123).
M21-1, pt. III, subpt. iv. ch. 4, § G(4)(c).

The M21 also provides that in making a choice between mild and moderate, the mild level of evaluation would be more reasonably assigned when sensory symptoms are: recurrent but not continuous, assigned a lower medical grade reflecting less impairment, and/or are affecting a smaller area in the nerve distribution.   M21-1, pt. III, subpt. iv. ch. 4, § G(4)(b).

The moderate level of evaluation should be reserved for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are: continuous, assigned a higher medical grade reflecting greater impairment, and/or are affecting a larger area in the nerve distribution.   M21-1, pt. III, subpt. iv. ch. 4, § G(4)(b).

In Miller v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) recently stated that "Although the note preceding §4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  See Miller v. Shulkin, 28 Vet. App. 376 (2017).  The M21 was also recently updated and reflects this change.  Specifically, the manual states that the provision for a moderate level of evaluation does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness, or muscle atrophy, the disability must be evaluated as greater than moderate.  Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength.  M21-1, pt. III, subpt. iv. ch. 4, § G(4)(b).

Service treatment records from August 1986 revealed that the Veteran reported lower back pain, but that the pain did not radiate to her legs.  In a September 1999 clinical record, the examiner noted that the Veteran had right leg medial paresthesia which extended to the foot and toes.  In an October 1999 service treatment record, the Veteran reported having right leg pain and experiencing a pulling sensation associated with numbness in her toes.  In a separate October 1999 service treatment record, the Veteran also had right leg pain associated with foot numbness.

In a November 1999 electromyography report, the Veteran reported having a "tingly/pulling" pain in her legs and numbness and tingling in her toes.  The neuromuscular exam revealed intact and symmetrical sensation to light touch.  The Veteran's lower extremities exhibited strength of 5/5, and muscle strength reflexes of the lower extremities were hypoactive, but present and equal.  The examiner noted that the sampled muscles of the right lower extremity were within normal limits, and the selected nerve condition studies of the right lower extremity were also within normal limits.  The examiner concluded that the electrophysiological findings were within normal limits, and there was no evidence of a neuropathic process affecting the right lower extremity.  

In a March 2003 VA examination, the Veteran reported having had recurrent right hip pain since 1982.  Upon examination, no pain, weakness, fatigability, decreased endurance, or incoordination was noted.  After examining the Veteran, the examiner was unable to establish a diagnosis for the Veteran's hip pain.  The Veteran was also provided with a neurological examination where she reported having pain radiate from her back to her right hip, but not down to her legs.  Upon examination, the examiner found that the Veteran had a normal gait with good tandem, and normal muscle strength throughout with no visible atrophy.  Deep tendon reflexes were 1+ throughout with bilateral down going toes.  The examiner noted that the sensory exam was otherwise unremarkable.

March 2006 clinical records noted the Veteran's complaints of lower back pain radiating to the legs.  The Veteran did not have any leg weakness or numbness.  No sensory exam abnormalities were noted, and a motor exam demonstrated no dysfunction.   A June 2006 magnetic resonance image (MRI) of the right hip revealed that the Veteran had a normal hip.  The surrounding musculature was not atrophied, and there were no abnormal signals to suggest pathology.  

In a January 2008 clinical record, the Veteran reported lower back pain radiating to the legs but no leg weakness or numbness.  In a subsequent March 2008 record, the Veteran reported back pain that radiated to hips and thighs, and occasionally radiated to her toes with paresthesia.  She did not report any other paresthesia, dysthesia, or weakness.  The neurological evaluation of the Veteran revealed no abnormalities or weakness, and no antalgic gait was observed.  However, a separate March 2008 neurological evaluation revealed tingling of the dorsal right foot and dorsal left foot.  There was no tingling of the legs.

In an April 2008 clinical record, the Veteran reported numbness and tingling of her feet, however her neurological system was found to be intact.  An August 2008 neurological examination revealed no sensory abnormalities or motor dysfunction.  In an October 2008 clinical record, the Veteran continued to report pain radiating to her legs which she took medication to alleviate.  The neurological examination revealed normal 2+ reflexes and no loss of sensation in the lower extremities.  

During a February 2009 VA examination, the Veteran continued to report low back pain radiating to her lower extremities.  She reported having an ache in her gluteal regions and experiencing fatigue in her legs upon prolonged sitting, standing, or walking.  The Veteran's motor examination showed normal strength in the lower extremities, both proximally as well as distally.  Sensory examination revealed intact pinprick sensation.  Deep tendon reflexes were symmetrical.  The Veteran's straight leg raising tests were negative.  The Veteran was observed to have a normal gait.  The examiner opined that the Veteran's lower extremity pain was related to her degenerative joint disease of the lumbar spine.

In an April 2009 record, the Veteran reported having right sided back pain radiating down the right leg to the knee with occasional radiation to the ankle.  The Veteran reported that the pain was sharp, but different from her previous pain.  She also reported leg swelling and heaviness, but denied any weakness or bowel or bladder symptoms.  She continued to take Mobic and Flexeril for her symptoms.  The examiner recommended that she take Tramadol and Neurontin for her symptoms related to lumbar radiculopathy.

In a September 2009 clinical record, the Veteran reported swelling, but no numbness or tingling.  In her October 2009 Notice of Disagreement, the Veteran reported that she was taking Neurontin and Tramadol for her back and lower extremity pain, and that she used a cane to walk when she was in pain.

In July 2010, the Veteran continued to report tingling and numbness in her toes, and that at times, she felt like she had a pinched nerve.  The neurological evaluation revealed intact to light touch sensation over the lower lumbars.  Her gait was normal and her straight leg raising tests were negative.

In the September 2010 VA examination, the Veteran reported that the pain radiating from her back down to her legs occurred several days per week.  The sensory examination revealed a decreased light tough sensation at the lateral aspect of the right foot and decreased pain or pinprick at the lateral aspect of the right foot.  The motor exam revealed the Veteran had normal right hip flexion and extension, with the Veteran being able to exert movement against full resistance.  The Veteran also had normal right ankle dorsiflexion, plantar flexion, and great toe extension.  Muscle tone was normal and there was no muscle atrophy observed.

In an October 2010 VA examination, the Veteran exhibited normal gait, with a motor strength of 5/5 throughout.  He had reduced light touch and pin sensation in the lateral aspect of both of his feet.  Vibratory sensation was normal, and deep tendon reflexes were 2+, except for the Achilles, with bilateral down going plantars.  The Veteran had a positive result for her right leg straight leg raise, indicating a possible abnormality.  The examiner also noted bilateral lumbar paraspinal tenderness and pain on movement on the right.  The examiner diagnosed the Veteran with lumbar radiculopathy.

In a July 2011 statement, the Veteran reported that her pain management physician indicated that she had arthritis in her right hip.  In a September 2012 statement, the Veteran reported that she had aggravated pain in her right hip and lower extremity.

In a March 2013 clinical record, the Veteran reported right flank pain.  The Veteran found that there was no evidence of hip socket abnormality and observed full range of motion for both hips.  The examiner found that a combination of early degenerative joint and disc disease and high impact activity, together, with morbid obesity, resulted in inflammation and pain in the Veteran's spine and weightbearing joints.  In a November 2014 clinical record, the Veteran's strength and sensation were intact for both lower extremities.  In a May 2015 clinical record, the Veteran continued to report pain and occasional numbness in her legs, however she denied having weakness.  Her pain was aggravated by standing, but she was independent with regard to ambulation. 

During the June 2016 Board hearing, the Veteran testified that she experienced pain shooting from her low back into her right hip and then down to her toes.  She testified that she took naproxen and muscle relaxers, and used a provant machine with radioactive waves that helped with the pain and sensations in her leg.  She testified that the symptoms had increased in severity over the years, and that she had difficulty going up or down the stairs.  The Veteran also testified that she noticed catching of the right foot when she walked, and numbness.  The Veteran testified that she noticed weakness in her legs, and had been sent to physical therapy to strengthen her quadriceps and hamstring area.  She testified that she experienced muscle fatigue when doing things around the house.  With regards to functional limitations, the Veteran testified that the pain in her right side hindered her movements and at times, she had to pause when walking.

During the October 2016 VA examination, the Veteran reported having sharp and throbbing pain in her right hip and down her leg, with occasional numbness in her toes.  She also reported experiencing stiffness.  She did not use a cane, but avoided using stairs when her pain worsened.  Upon examination, the examiner found that there was evidence of tenderness on palpitation of the lateral side of the hip and groin.  The Veteran exhibited normal muscle strength of the right hip, with no reduction in muscle strength.  No muscle atrophy was observed.  The examiner did not find that there was any degenerative or traumatic arthritis documented, and referenced an October 2012 radiology report which found that there were no arthritic changes, no fractures, and that the soft tissues appeared normal.  The examiner concluded that the severity of the Veteran's hip disability was mild.

During the December 2016 VA examination, the Veteran reported that when she experienced pain radiating to her feet, she would also experience numbness.  The Veteran reported severe intermittent pain and numbness in the right lower extremity.  Muscle strength testing was normal, and the Veteran did not have muscle atrophy.  Deep tendon reflexes were normal for the knee and ankle.  The Veteran had normal sensory exam results for light touch of the right lower extremity.  The examiner noted that the Veteran had no hair on both legs which was attributed to her peripheral neuropathy since she did not shave her legs.  Her skin was normal, however her gait was not normal.  In evaluating the severity of the lower extremity nerves, the examiner found that all nerves associated with the lower extremities were normal.  The examiner concluded that the severity of the Veteran's right lower extremity radiculopathy was mild.

After reviewing the evidence of record, the Board finds that the Veteran's right leg radiculopathy is appropriately contemplated by the criteria for mild incomplete paralysis, thus warranting the evaluation of 10 percent assigned under DC 8520. The Board also finds that "staged" ratings are not warranted by the evidence, and that the Veteran's evaluation of 10 percent is appropriate for the entire period of appeal.  A review of the record shows that the Veteran's symptoms of pain, weakness, and numbness, have been recurrent, if not continuous, throughout the entire period of appeal.

As noted above, "mild" is not defined in the VA Schedule for Rating Disabilities.  However, the M21 does instruct adjudicators to find that radiculopathy is mild if the disability is limited to sensory deficits that are lower graded, less persistent, or affecting a small area.  Very minimal reflex or motor abnormalities could also be consistent with mild incomplete paralysis.  See M21-1, pt. III, subpt. iv. ch.4, § G(4)(c).  The loss of hair may be indicative of severe incomplete paralysis.  Id.

Throughout the appeal period, the Veteran has credibly reported having pain radiate from her back to her right leg, weakness, tingling, and numbness.  However, these symptoms were all limited to her hip and lower extremity, and were not continuous.  For example, in a September 2009 clinical record, the Veteran denied experiencing any numbness or tingling, however she later reported experiencing numbness in a July 2010 clinical record, and during the October and December 2016 VA examinations.  Similarly, in April 2009 and May 2015 clinical records, the Veteran denied experiencing weakness in her legs, but then reported noticing weakness during the June 2016 Board hearing.  She has consistently reported pain, although the severity of the pain has varied.  For example, in earlier clinical records, the Veteran had reported pain radiating from her back to legs.  However, in later records, such as the April 2009 clinical record, she reported the pain was sharp.  Muscle strength examinations of the hip and lower extremity were all normal throughout the appeal period, and sensory examinations were also mostly normal throughout the appeal period as well.  

As for clinic findings, throughout the appeal period, all of the Veteran's motor examinations have revealed normal results, and muscle strength has been evaluated as normal.  See VA examination reports dated February 2009, September 2010, October 2010, and December 2016; clinic records dated August 2008 and November 2014.  Thus, the Veteran's motor abilities have consistently been objectively measured as normal.  There has been no evidence of muscle atrophy.

The record does reflect two instances where the Veteran demonstrated (1+) hypoactive but present and equal reflex abnormalities.  See November 1999 Electromyography report and March 2003 VA examination.  However, most of the evidence of record shows that her reflexes were otherwise evaluated as normal.  See October 2010 VA examination, October 2016 VA examination, and December 2016 VA examination.  Furthermore, the November 1999 VA examination which noted the Veteran's hypoactive reflexes, also concluded that the sampled muscle of the right lower extremity was within normal limits.  

The Veteran has also demonstrated some decreased sensation not involving the entire lower extremity.  See September 2010 and October 2010 VA examination reports.  Otherwise, the objective evaluations found normal sensation.  See February 2009 and October 2016 VA examination reports; clinic records dated March 2006, April 2008, and May 2015.  

On the most recent December 2016 VA examination, the examiner noted that the Veteran had no hair on her legs which was attributed to her neuropathy, however the Veteran's skin was otherwise normal.  The examiner also noted that the Veteran had an abnormal gait, and the Veteran did testify during the Board hearing that she noticed catching of the right foot when she walked.  However, despite noting the hair loss and abnormal gait, the examiner concluded that the severity of the Veteran's radiculopathy was mild.  

Thus, the lay and medical evidence establishes that the Veteran's right lower extremity radiculopathy is manifested by recurrent subjective sensations of weakness, tingling, and numbness with slight sensory abnormality, minor trophic change of hair loss, normal motor strength on examination, no muscle atrophy and no significant, chronic reflex abnormality.  

The M21 notes that a mild evaluation is more reasonable if symptoms are recurrent but not continuous, assigned a lower medical grade reflecting less impairment, and/or are affecting a smaller area in the nerve distribution.  As noted above, the Veteran's subjective symptoms of weakness and numbness have been recurrent, but not necessarily continuous throughout the appeal period, and have only affected the hip and lower extremity.  Her motor examinations show full strength.  The Veteran's sensory deficits, when detectable, have not involved a large area.  Her reflex abnormalities are rarely present on examination.  She has hair loss but otherwise no other trophic changes.

When considering the site and character of the injury and the relative impairment in motor function, trophic changes and sensory disturbances, the Board finds that, for the entire period of appeal, the Veteran's service-connected radiculopathy of the right lower extremity, to include the right hip, has been manifested by no than mild incomplete paralysis of the sciatic nerve.  Overall, the mild objective clinical findings and the reported symptomatology do not meet, or more closely approximate, the criteria for "moderate" incomplete paralysis of the sciatic nerve.

In so finding, the Board has found the reports from the Veteran concerning her right lower extremity symptoms and functional limitations to be credible and consistent with the evidentiary record.  Her symptoms of pain, weakness, numbness, and difficulties with walking and climbing stairs, have supplemented the medical findings and have been relied upon in finding mild incomplete paralysis of the sciatic nerve despite the sensory and reflex abnormalities which have not always been measurable on examination and have been medically described as mild in degree.  To the extent the Veteran opines that the right lower extremity radiculopathy is more severe in degree, the Board places greater probative weight on the clinic findings of the trained professionals who have greater expertise in measuring motor, sensory and reflex abnormality.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for radiculopathy pain of the right lower extremity, to include the right hip, is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


